internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-106726-16 director ------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------------- ------------------------------------- ------------------------------------ ----------------- ------------------------------------- ----------------------------- legend taxpayer ------------------------------------------ state a -------------- date date ---------------------- date ---------------------- issue whether certain of taxpayer’s contracts qualify for the completed_contract_method of accounting tam-106726-16 conclusion those of taxpayer’s long-term construction contracts requiring grading and soil compaction of the pad area necessary for the construction of foundations for houses qualify for the completed_contract_method of accounting facts taxpayer a c_corporation actively participates in private sub-division housing projects in state a it enters into contracts with both land developers and owners homebuilders these contracts require taxpayer to make a variety of heavy construction improvements necessary for the development of a housing sub-division in particular these contracts require some or all of clearing land grading and compacting soil for construction of homes installing lot improvements such as retaining walls and driveways and constructing common improvements for the development such as curbs sidewalks and gutters taxpayer’s grading activities include rough grading of the sub-division and fine grading of the pad area of an individual lot where the foundation of a house will be constructed further state and county building codes in state a require the testing of soil in a sub-division in some cases on a lot-by-lot basis taxpayer performs grading and soil compaction of the pad area to required densities and depths in accordance with engineering surveys that are completed in order to comply with these requirements in some cases clay or organic soil must be replaced with more stable soil the specific grading and compaction of the pad area required are based on the structure that will be built on the lot and environmental factors such as water runoff taxpayer’s work is tam-106726-16 covered by home warranties and taxpayer represents that it has paid claims related to its work on pad areas taxpayer represents that its contracts generally do not exceed four years in duration for the tax_year ending on date the service granted consent to taxpayer to use the completed_contract_method of accounting ccm to account for its contracts qualifying as home construction contracts within the meaning of sec_460 home construction contracts are exempted from required use of the percentage-of-completion method_of_accounting pcm sec_460 under pcm contract_price is reported as contract costs are incurred based on the proportion of incurred to estimated total costs sec_460 a taxpayer can use an exempt method including ccm to account for home construction contracts sec_1_460-4 under ccm contract_price and costs are reported upon contract completion sec_1 d in an audit of the tax_year ending date the revenue_agent examined several contracts that taxpayer claimed were home construction contracts and thus eligible for ccm based on this review the field_office has requested revocation of the date letter of consent on the grounds that none of taxpayer’s contracts qualify as home construction contracts law and analysis sec_460 generally requires use of pcm to account for long-term_contracts as defined in sec_460 sec_460 however exempts any home_construction_contract from the general_rule a taxpayer performing construction services pursuant to tam-106726-16 a home_construction_contract may report income from that construction activity using ccm sec_1_460-4 under sec_460 a construction_contract is any contract for the building construction reconstruction or rehabilitation of or the installation of any integral component to or improvements of real_property sec_460 defines home_construction_contract as any construction_contract if percent or more of the estimated total contract costs are reasonably expected to be attributable to construction activities with respect to i dwelling units as defined in sec_168 contained in buildings containing or fewer dwelling units as so defined and ii improvements to real_property directly related to such dwelling units and located on the site of such dwelling units we refer to this test as the 80-percent test for purposes of sec_460 a dwelling_unit is defined at sec_168 as a house or apartment used to provide living accommodations in a building or structure sec_1_48-1 of the income_tax regulations defines a building as any structure or edifice enclosing a space within its walls and usually covered by a roof for purposes of the 80-percent test sec_1_460-3 of the regulations allows taxpayers to include in the costs of dwelling units their allocable share of the costs of common improvements that taxpayer is required to build by contract or by law on the tract of land containing the dwelling units the home_construction_contract exemption was recently interpreted in 805_f3d_175 5th cir the hughes court found tam-106726-16 that a land developer who incurred solely common improvement costs but did not incur costs for the construction of dwelling units or for improvements within the individual lots on which dwelling units were to be situated could not use ccm to account for its contracts because of its construction activities within individual lots taxpayer’s case is not governed by howard hughes co rather we are required to determine whether taxpayer performs construction activities with respect to dwelling units within the meaning of sec_460 if it does those contracts requiring such work qualify for ccm treatment at least percent of a contract’s estimated costs would be attributable to the construction of dwelling units because under the regulations a taxpayer constructing all or a portion of a dwelling_unit can consider the allocable share of common improvement costs as part of the costs of constructing the dwelling units substantially_all of a contracts’ estimated costs would be qualifying costs for purposes of meeting the 80-percent test costs for the construction of a portion of a dwelling_unit costs for the construction of improvements to real_property on the site of such dwelling_unit and an allocable share of the costs of constructing common improvements we conclude that under the specific circumstances of this case grading and soil compaction of the pad area necessary for the construction of foundations for houses are construction activities with respect to dwelling units per sec_460 taxpayer’s work is regulated by state and local building codes and is the subject of home warranties the grading and soil compaction of the pad area necessary for the construction of the foundations are as essential to support of the houses as the tam-106726-16 foundations themselves and should be considered construction of a portion of the dwelling units further support for this conclusion is found in authorities addressing the issue of whether the cost of land preparation can be included in the basis of a building used in a trade_or_business or held_for_the_production_of_income and therefore depreciable courts have found and the service has ruled that when grading that is land preparation is so closely associated with a specific depreciable structure that the land preparation would be retired abandoned or replaced contemporaneously with that depreciable structure the cost of the land preparation is depreciable and may be part of the cost_basis of the structure eastwood mall inc v united_states u s tax cas cch pbig_number n d ohio revrul_2001_60 2001_2_cb_587 and revrul_68_193 1968_1_cb_79 in all likelihood replacement of a rental house and its foundation would require the contemporaneous physical destruction of the pad so that the cost of the pad is part of the cost_basis of the rental house for purposes of sec_460 the pad therefore may be considered part of the dwelling_unit note that rough grading of the lot or clearing trees would not qualify as construction of a dwelling_unit because those are non-depreciable improvements to land installation of retaining walls and driveways for a rental building would qualify as the construction of depreciable improvements to land but not ones that are part of the dwelling_unit itself tam-106726-16 caveats temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see dollar_figure of revproc_2016_2 2016_1_irb_102 or any successor a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in dollar_figure of revproc_2016_2 or any successor are satisfied this technical_advice_memorandum is not to have retroactive effect because the criteria for relief have been satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
